TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00535-CR
NO. 03-05-00536-CR



Oscar Costilla Martinez, Appellant

v.


The State of Texas, Appellee







FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NOS. A-05-0519-S & A-05-0520-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Oscar Costilla Martinez filed motions to reduce his pretrial bail in these prosecutions
for manufacture and delivery of controlled substances.  Following a hearing, the motions were
granted and bail was reduced from $350,000 to $300,000 in each cause.  Martinez then filed notices
of appeal to this Court.
These are not habeas corpus proceedings.  This Court does not have jurisdiction to
entertain interlocutory appeals from orders on pretrial bail motions.  Vargas v. State, 109 S.W.3d 26,
29 (Tex. App.--Amarillo 2003, no pet.); Benford v. State, 994 S.W.2d 404, 409 (Tex. App.--Waco
1999, no pet.); Ex parte Shumake, 953 S.W.2d 842, 846-47 (Tex. App.--Austin 1997, no pet.).

The appeals are dismissed.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 7, 2005
Do Not Publish